UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1911



LINWOOD E. MOORING,

                                              Plaintiff - Appellant,

          versus


EAST CAROLINA UNIVERSITY; ROBBIE HUDSON,
official capacity; EARNIE MARSHABURN, official
capacity; JOE NORRIS, official capacity; WOODY
BOLTON, official capacity; GLORIA SCHWARTZ,
official capacity; PAULA HUTCHINSON, official
capacity; ROGER NOBLES, official capacity;
ARTHUR G. HOWELL, JR., official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-02-62-4-H(3))


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood E. Mooring, Appellant Pro Se. Thomas Oregon Lawton, III,
Associate Attorney General, Celia Grasty Lata, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Linwood    E.   Mooring   appeals   the   district   court’s   order

dismissing his civil rights claims under 42 U.S.C. §§ 1983, 1985,

1986, 1988 (2000), his criminal conspiracy claims under 18 U.S.C.

§§ 241, 242 (2000), and his Racketeer Influenced and Corrupt

Organizations Act (RICO) claims under 18 U.S.C. §§ 1961-1962

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Mooring v. East Carolina Univ., No. CA-02-62-4H(3) (E.D.N.C. Aug.

6, 2002).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2